Plaintiff filed in the Circuit Court for the city of St. Louis the following petition:
"Come now the plaintiffs and, by leave of court first had and obtained, file this their amended petition.
"Plaintiffs state that they are husband and wife; that the defendants, Mound City Liverymen  Undertakers' Association, Clement  Schur Livery  Undertaking Company, Cullen  Kelly Livery, Undertaking  Embalming Company, C. Hoffmesiter Undertaking  Livery Company, McFarland  Finan Undertaking 
Livery Company, Wm. J. Roberts Livery  Undertaking Company, St. Louis Livery Company, Henry Leinder Undertaking Company, Wacker-Helderle Undertaking  Livery Company, and Marshall Brothers' Livery Company, are corporations, duly organized and existing under the laws of the State of Missouri; that all of the defendants named are members of the Mound City Liverymen 
Undertakers' Association.
"For cause of action plaintiffs state that they are and have been for a long time engaged in the business of undertaking and embalming in the city of St. Louis; that plaintiff, Thomas Stephens, is a licensed embalmer; that they have complied with the state and local laws; that they have established for themselves a substantial and profitable business, which they carried on successfully for many years, until, on or about the 1st day of October, 1916.
"Plaintiffs state that these defendants, the Mound City Liverymen  Undertakers' Association and the members thereof have entered into an agreement and combination in writing, combining and conspiring together against these plaintiffs and all other undertakers in the city of St. Louis who are not members of said association, whereby it is agreed and understood by and between the said defendants that these defendants would not and should not trade, exchange, give or hire to any undertaker, not a member of this association, any carriages, hearses or other equipment, and in order to more *Page 601 
effectually enforce said agreement and carry out and further said conspiracy, said Mound City Liverymen  Undertakers' Association of St. Louis, and the other defendants, as members thereof, agreed and threatened to suspend and fine any member of said association trading, exchanging, going or hiring or dealing with any undertaker not a member of said association, any carriages, hearses, horses or other equipment, and thereby tried to force and compel these plaintiffs to join said association and become a party to said conspiracy, which these plaintiffs refused to join and become members of said Undertakers' Association and become party to said unlawful combination, conspiracy, agreement and understanding, and refused to thereby aid and assist these defendants in their unlawful undertaking to create and maintain a monopoly for the purpose of controlling the livery and undertaking business in the city of St. Louis, Missouri, and to control the price to be charged for services so rendered, the association and the individual defendants have for a long time in the past refused to trade, exchange, give or hire to these plaintiffs or any other person in the city of St. Louis, not a member of said association, any carriages, hearses, or other equipment used in connection with the livery and undertaking business.
"Plaintiffs state that said conspiracy and combination entered into and carried on, and now carried on, was and is for the purpose of limiting competition and restricting trade, and raising and controlling the prices for the hiring of carriages and hearses.
"Plaintiffs state that by reason of the aforesaid secret, wrongful and unlawful agreement, understanding and conspiracy among and between these defendants, plaintiffs have, for a long time before the filing of this suit, been denied by these defendants the right and privilege of obtaining carriages and hearses from members of said association, said carriages and hearses being necessary with which to carry on their said business of *Page 602 
undertaking and conducting funerals, and they have been obliged to forego and abandon funerals from which they could have earned large profits but for the wrongful interference and restraint put upon them by these defendants, and were finally compelled to abandon and quit their said business by reason of the wrongful interference and restraint put upon them by these defendants.
"Plaintiffs state that on divers occasions they have gone to the various members of the said association and offered and desired to hire from them carriages and hearses, tendering the regular price charged for the hire of the same and needed by them to carry on and conduct funerals for persons who requested them so to do, and that these defendants refused to hire to this plaintiff the carriages and hearses by them so requested, stating as a reason for so refusing that they did not belong to the said Mound City Liverymen  Undertakers' Association.
"Plaintiffs state that these defendants, conspiring and working together as aforesaid, have driven and forced these plaintiffs and other reputable undertakers, in many instances, entirely out of business.
"Plaintiffs state that by reason of this conspiracy and combination among these defendants, it is useless for them to make or attempt to make any contract or agreement with customers for the burial of their dead, for the reason and because of the interference and restraint put upon them by these defendants, they cannot hire or obtain the necessary equipment for the purpose of carrying out said agreements.
"Plaintiffs further state that on some occasions they have requested the hire of carriages and hearses from some of the members of said association, and they agreed to furnish the same, but on being warned by defendants' officers that these plaintiffs were not members of said association, said parties refused to carry out their agreement and hire to these plaintiffs the carriages and hearses which they had previously agreed to do. *Page 603 
"Plaintiffs further state that by reason of the said unlawful agreement, combination, understanding and conspiracy and the wrongful acts of these defendants, they have been greatly injured in their business, have suffered great financial loss and damage by being prevented and restrained from carrying on their said business of undertaking and embalming, by reason of these defendants' wrongful refusing to trade, exchange, give or hire to them the necessary equipment for conducting funerals.
"Plaintiffs state that by reason of the aforesaid wrongful acts of these defendants, plaintiffs are and have been compelled to abandon and lose their business of undertaking and embalming in the city of St. Louis, all to their damage in the sum of twenty-five thousand dollars, and by reason of the fact that said conspiracy and combination is in violation of the statute of the State of Missouri, they are entitled to triple damages for the sum of seventy-five thousand dollars, for which said sum of seventy-five thousand dollars plaintiffs pray judgment, and for their costs of suit."
Defendants answered with a general denial.
When the cause came on for trial defendants objected to the introduction of any evidence, on the ground that the petition did not state facts sufficient to constitute a cause of action. The objection was sustained and plaintiffs declining to plead further the case was dismissed and final judgment entered for defendants. From such judgment plaintiffs prosecute this appeal.
The objection to the introduction of any evidence was in effect a challenge of the sufficiency of the petition by general demurrer. The question then is: Does the pleading state a cause of action under any theory of legal liability?
I. The phraseology of the petition and the averments of the last paragraph in connection with the relief sought, make it apparent that a cause of action growing *Page 604 
out of what is commonly called the Anti-Trust Statute was attempted to be stated. In substance the petition charges this: Defendants, who are members of the Mound CityRestraint of  Liverymen  Undertakers' Association, have enteredTrade: Under  into an agreement in writing whereby they havethe Statute.  agreed, under penalty of fine or suspension of membership, that they would not trade, exchange, give or hire to any undertaker not a member of their association, any carriages, hearses or other equipment; and by reason of such agreement and understanding between the defendants, plaintiffs have been denied "the right and privilege of obtaining carriages and hearses from members of said association, said carriages and hearses being necessary with which to carry on their (plaintiffs') said business of undertaking." It is also alleged: "That said conspiracy and combination, so entered into and carried on, was and is for the purpose of limiting competition and restraining trade, and raising and controlling prices for the hiring of carriages and hearses;" and that plaintiffs "refused to become party to said unlawful combination, conspiracy, agreement and understanding, and refused to thereby aid . . . defendants . . . in their unlawful undertaking to create and maintain a monopoly for the purpose of controlling the livery and undertaking business . . . and to control the price to be charged for services so rendered;" and that "defendants, conspiring and working together as aforesaid, have driven . . . plaintiffs and other reputable undertakers . . . entirely out of business."
The conclusions of the pleader, that defendants are in a conspiracy and combination to limit competition and restrain trade and that they are maintaining a monopoly for the purpose of controlling the livery and undertaking business and prices to be charged for the services to be rendered therein, are not admitted by the demurrer. [Harelson v. Tyler, 281 Mo. 383, 397.] Can those conclusions, *Page 605 
or either of them, be predicated on the facts pleaded? Brought within their smallest compass the facts are these: The defendants, pursuant to an agreement among themselves, refuse to loan or hire their carriages and hearses to undertakers who are not members of defendants' association; as a result, plaintiffs, who are non-members, can neither borrow nor hire from them. The gist of the "conspiracy" is the agreement not to loan or hire their carriages and hearses to non-member undertakers. How can such refusal on the part of defendants restrain trade? or lessen competition? or effect a monopoly of the livery and undertaking business? Why cannot plaintiffs buy carriages and hearses for themselves? or hire from those who seek their custom? or borrow from those willing to lend? It does not appear that the defendants own all, or even a greater part, of the carriages and hearses in the city of St. Louis. It is averred merely, "said hearses and carriages being necessary with which to carry on their undertaking business." But why are the hearses and carriages of defendants necessary to the carrying on of plaintiffs' business? With respect to these pertinent inquiries, the pleader gives us no information. It is likewise inexplicable how the agreement not to hire or loan vehicles to non-members of the association effects a control of prices to be charged for services rendered by undertakers and liverymen. It does not appear from anything alleged that there is a fixed or an agreed schedule of such prices, or that members of defendants' association are not at full liberty, each for himself, to make such charge, or no charge, for a given service as he chooses. Whether an agreement regulating and governing the prices to be charged by the members of the association for their services as liverymen and undertakers would be within the condemnation of the statute we need not decide. For the purposes of this case it is sufficient to say that the facts pleaded do not show an agreement or combination in restraint of trade or competition. *Page 606 
II. Nor do the facts establish an actionable conspiracy at common law. It is not inferable from them that the defendants entered into a combination for the purpose ofAt Common Law.  injuring plaintiffs, or any one else, in their business; on the contrary the reasonable inference to be drawn is, that the agreement was entered into for the primary purpose of promoting some common interest of their own, and the fact that it may incidentally injure others does not render it unlawful. [Natl. Fireproofing Co. v. Mason Builders' Assn., 169 F. 259.]
III. It is further alleged in the petition that as a result of the agreement entered into by defendants, plaintiffs are "denied the right and privilege of obtaining carriages and hearses from members of said association." Nothing, however, is averred to show any right or privilege on the part of plaintiffsPrivate    with respect to obtaining hearses and carriages fromProperty.  members of the association. Presumably such vehicles are the private properties of the several defendants — in no way impressed with a public use. The defendants are not bound therefore, to let them to whomsoever may apply. For aught that appears they are wholly within their rights in refusing to lend or hire their equipment to plaintiffs — for any reason they may have, or for no reason at all.
We are clearly of the opinion that the petition does not state a cause of action. The judgment of the circuit court is therefore affirmed. Small, C., concurs; Brown, C., absent.